HAMLIN, Justice
(dissenting):
I respectfully dissent.
I fully agree with the following statement appearing at the end of the brief of the Louisiana State Board of Medical Examiners :
“In conclusion we reiterate that if simple contempt proceedings in which the court is attempting to enforce its own orders give rise to jury trials under the federal constitution, then the judicial system of this country is in real trouble. If. the courts cannot have the power and authority to enforce their own orders, then we submit the radicals of this country will soon run all judges from the bench. The liberals will of course argue that to deny them the privilege of a trial by jury will strip them of their freedoms, but this is simply not so. The right of appeal and supervision by the appellate courts of this land offers full protection to the accused against the whims of a dictatorial or unfair trial judge.”